DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments dated 21 December 2021 with respect to the pending claims have been considered, but are moot in view of new grounds of rejection.

Specification
The title of the invention remains not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 9, 10, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rose, et al. (US 20160273908 A1) in view of Shimamura (US 20030125008 A1.)
claim 1, Rose, et al. (hereafter, “Rose”) discloses an electronic device (400), comprising:
an optical collection device (406/602) having a first power consumption state (polarizer/switchable glass powered off, Fig. 6) and a second power consumption state (polarizer/switchable glass powered on, Fig. 7), and in response to being in the first power consumption state, the optical collection device being configured to obtain optical data in a collection range (light not obstructed from camera, [0044]);
a display device (402) including an optical component collection arranged in an array (a display device inherently has some light devices such as LEDs in order to be able to display an image to a user) and a first region (display surface, 606), an unit optical component of the optical component collection changing an optical state according to a control signal (the LEDs inherently shift and change as the display image changes through normal usage of the disclosed mobile device), and the first region (display surface, 606) being located in the collection range of the optical collection device (arranged to be within the light collection range of camera module 110 as shown in Figs. 6/7); and
a control device (120) configured to control a first optical component subset of the first region (control activation of the switchable glass, [0046]), the first region including a first optical state (deactivation of switchable glass, Fig. 6) and a second optical state (activation of switchable glass, Fig. 7);
wherein:

in the second optical state, the optical collection device obtains second optical data, the second optical data not characterizing the external environment of the electronic device (when the switchable glass is active, light from ambient environment is not permitted to pass through, so any optical data captured by the imager is not of the ambient environment, [0046.])

	However, while Rose discloses the above including switchable glass, the reference fails to specifically disclose liquid crystal device with liquid crystal particles that increase light transmittance when powered on and reduces light transmittance when powered off, as required by the instant claim.  Despite this, the Examiner maintains that such an element would be obvious to one of ordinary skill in the art, as taught by Shimamura.
	Shimamura discloses a portable device with a camera that includes a lens concealing plate to prevent incident light from entering the camera, similar to Rose.  Additionally, Shimamura discloses that this lens concealing plate (23) is comprised of a liquid crystal layer (37, [0046.])  When a charge is applied (“power-on state”) to the liquid crystal layer (Fig. 6, ST13), the liquid crystal molecules in the microcapsules 34 are oriented in an electrical field direction, allowing for the passage of incident light to 
	Because Rose discloses the use of switchable glass, it would be obvious to one of ordinary skill in the art that this light concealing plate (23) of Shimamura could be used as the switchable glass in Rose because it performs the exact same function.  This way, a cheap, light-shielding mechanism can be employed to block the light while still be usable as exactly intended by Rose.

Regarding claim 9, the combination satisfies claim 1 wherein Rose discloses the control device includes:
a logic OR gate (the presence of a logical OR must inherently exist in order to perform the decisions at 306/308 of Fig. 3 because the system is deciding if it must process a command to block OR to not block the camera module);
a processor (110/120) configured to obtain a third control signal generated for a control operation of an image collection application (300);
a fourth controller, an output terminal of the fourth controller being connected to a first input terminal of the logic OR gate (inherent, because a controller to output a “block camera” command must exist in order for the decision at 306/308 to occur); and
a fifth controller, an output terminal of the fifth controller being connected to a second input terminal of the logic OR gate (inherent, because a controller to output a 
wherein the fourth controller and/or the fifth controller respond to the third control signal to control the first optical component subset located in the first region to change the optical state of the first region (executing the commands to block or unblock the camera is made only performed when the image collection application is active; in other words, the decisions at 306/308 which read on the fourth/fifth controllers only occur in response to an output from 300.)

Claims 10 and 18 are method variants of claims 1 and 9 and are interpreted and rejected accordingly.
	
Claims 2 - 8 and 11 - 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rose in view of Shimamura and further in view of Martin (US 20160063274 A1.)
Regarding claim 2, the combination of Rose and Shimamura satisfies claim 1.  However, Rose fails to disclose a reminder device, as required by the instant claim.  Despite this, the Examiner maintains that such an element would be obvious to one of ordinary skill in the art, as taught by Martin.
Martin discloses a mobile device with a camera, similar to Rose.  Additionally, Martin discloses a reminder device (indicator unit, 280) configured to prompt a power consumption state of the optical collection device (camera module sensor is in use, 
This indicator light can similarly incorporated into Rose.  By including an indicator light with the invention of Rose, the user can be readily notified when the camera is activated in order to allow the user can confirm if the camera is intended to be active or if a phone security issue is present.
Therefore, it would be obvious to one of ordinary skill in the art to include an indicator light to allow the user to securely confirm the active state of the camera.

Regarding claim 3, the combination satisfies claim 2, wherein Martin discloses the display device further includes a second region, and the reminder device is arranged in the second region (indicator light 280 is in an adjacent secondary region from the first camera region 240, as shown in Fig. 2.)

Regarding claim 4, the combination satisfies claim 1.  Additionally, Rose discloses the first optical component subset located in the first region of the display device (the switchable glass in surface 606) changes the optical state according to a first control signal (controlled by an actuator 610 operated by the processor or a user, [0046.])
However, Rose fails to disclose a second optical component subset, as required by the instant claim. Despite this, the Examiner maintains that such an element would be obvious to one of ordinary skill in the art, as taught by Martin.

Incorporating the use of this indicator light into Rose is rendered obvious in view of Martin for the same rationale as in the rejection to claim 2.

Regarding claim 5, the combination satisfies claim 1.  Additionally, Rose discloses a first controller (110) and the first controller controls the first optical component substrate in the first region to change optical states (light blocking is operated “under control of a processor”, [0046.])
However, Rose fails to disclose a second optical component subset, as required by the instant claim. Despite this, the Examiner maintains that such an element would be obvious to one of ordinary skill in the art, as taught by Martin.
As discussed in previous rejections, Martin discloses the use of an indicator light in a second region.  Martin further discloses that the indicator light can be controlled by a first controller (“transmit notification,” 512; where it is inherent that in order to transmit a signal to control the indicator unit, a controller must be present.)
Incorporating this indicator light and its control processes as the second optical component subset into Rose is rendered obvious in view of Martin for the same rationale as in the claim 2.

claim 6, the combination satisfies claim 1.  Additionally, Rose discloses a second controller (110) and the second controller controls the first optical component substrate in the first region to change the optical state of the first region (light blocking is operated “under control of a processor”, [0046.])
However, Rose fails to disclose a second optical component subset, as required by the instant claim. Despite this, the Examiner maintains that such an element would be obvious to one of ordinary skill in the art, as taught by Martin.
As discussed in previous rejections, Martin discloses the use of an indicator light in a second region.  Martin further discloses that the indicator light can be controlled by a secondary control signal, such that the light can be activated even when the camera module is not in use and privacy intrusion is detected [0104.]  Therefore, because Martin discloses that the camera module can be controlled separately from the indicator unit, it is inherent that two separate controllers must exist.
Incorporating this indicator light and its control processes as the second optical component subset into Rose is rendered obvious in view of Martin for the same rationale as in the claim 2.

Regarding claim 7, the combination satisfies claim 4.  Additionally, Rose discloses the first optical component subset changes the optical state of the first region according to a control of the optical collection device (light blocking shield is inactive when camera is capturing ambient light, Fig. 6).  Martin, as previously combined in the rejection to claim 4, discloses the second optical component subset (indicator unit, 280) 

Regarding claim 8, the combination satisfies claim 1.  However, Rose fails to disclose a backlight device in a second region, as required by the instant claim.  Despite this, the Examiner maintains that such an element would be obvious to one of ordinary skill in the art, as taught by Martin.
As discussed in previous rejections, Martin discloses the use of a backlight (LED of indicator light (280), [0123]) in a second region of the display device (shown in Fig. 2.)  Martin also discloses that the backlight is displaying preset content through a second optical component subset (where the activation of the LED from an inactive state is “preset content” being shown through the second region of the display.)
Incorporating this indicator light and its control processes as the second optical component subset into Rose is rendered obvious in view of Martin for the same rationale as in the claim 2.

Claims 11 - 17 are method variants of claims 2 - 8 and are interpreted and rejected accordingly.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dwight Alex C Tejano whose telephone number is (571)270-7200. The examiner can normally be reached M-F 10AM-6PM with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/Dwight Alex C. Tejano/
Examiner
Art Unit 2698



/JAMES M HANNETT/          Primary Examiner, Art Unit 2698